Citation Nr: 0414500	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  98-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1963 to July 1967 
and from February 1991 to April 1991.  He also had many short 
periods of active duty for training (ACDUTRA) between March 
1981 and August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claims.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Unfortunately, a remand is required for compliance with due 
process and VA's duty to assist.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

Initially, the matter of aggravation of a pre-service 
condition may be relevant concerning some of the claims on 
appeal.  For example, the record documents complaints and 
symptoms of a skin rash as early as August 11, 1983, during 
ACDUTRA.  At that time, the veteran reported having skin 
problems for 10 years.  A lay person can provide probative 
eye-witness evidence of visible symptoms.  The evidence 
references more than one back injury during the 1980s, and a 
January 1990 record indicates that the veteran's back and 
right shoulder were injured in an automobile accident.   

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, the law as recently interpreted 
under Cotant v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
the Department of Veterans Affairs (VA) must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  Accordingly, upon readjudication 
of the claims, the matter of aggravation should be 
considered, where applicable, and the appropriate law and 
regulations applied.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 
38 C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this language properly implements 38 U.S.C.A. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Having reviewed the file in its entirety, it is clear that 
additional medical records exist which may be pertinent to 
the claims.  In October 2002, the Board contacted the veteran 
and informed him of the records VA was seeking to obtain and 
requested his cooperation.  However, none of those records 
were obtained because the veteran did not provide the 
requested information.  The Board will once again attempt to 
obtain those records.  Finally, additional VA examinations 
should be requested concerning the veteran's hearing loss and 
skin disorder.  The veteran was afforded a VA audiological 
examination with an opinion in 1998; however, it does not 
appear that the examiner reviewed the claims folder.  
Additionally, a medical opinion is required concerning the 
claim for service connection for a skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  In a December 1996 military 
examination report, the veteran reported 
having high blood pressure and having 
been prescribed medication for high blood 
pressure.  Ask him to identify the doctor 
who first made a diagnosis of 
hypertension and provided him medication 
for hypertension, and make arrangements 
to obtain his treatment records from this 
doctor.  

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Johnson, reported by the veteran in 
his April 1986 military physical 
examination to be treating him for a back 
injury.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Stone, reported by the veteran in his 
March 1991 military physical examination 
to be treating him for a back problem.  

4.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Clovis Community Hospital, in or 
around Fresno, California (including, but 
not limited to, records of the veteran's 
treatment at the emergency room at that 
facility for syncope on June 26, 1996).  
There are also references on file to a 
Fresno Community Hospital; please make 
arrangements to obtain the veteran's 
complete treatment records from this 
facility if it a different hospital from 
Clovis.

5.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. W. Stanley Wong; Dr. Edward A. 
Lembert; and Dr. Soo Ill Chang.   

6.  There are various references to the 
veteran's involvement in one or more 
motor vehicle accidents in the medical 
records on file.  Ask him provide 
detailed information as to the dates, 
locations and injuries sustained during 
these accidents, as well as copies of 
local police and/or insurance accident 
report forms for each motor vehicle 
accident he has been involved, and 
provide any information relating to these 
accidents so that these records may be 
obtained.  This should include, but is 
not limited to, a local police and/or and 
insurance accident report form for a 
vehicle accident documented in private 
outpatient treatment records as having 
occurred on January 14, 1990.  Also, in 
the veteran's March 1991 service physical 
examination, he referred to "back pain - 
MVA 4 years ago"(in approximately 1987).  

7.  Make arrangements to obtain the 
veteran's complete medical records from 
his employer, where he worked as an 
equipment operator.  This should include 
release of all information regarding 
physical examinations, medical treatment 
or evaluation of work-related injuries, 
accident reports for any work-related 
injuries, records of any time lost for 
medical reasons, etc.   

8.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current hearing loss 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure during service from 1963 to 
1967.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

9.  Schedule the veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be reviewed by the 
examiner.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current skin disorder.  
The examiner should state whether it is 
at least as likely as not that any 
current skin disorder had its onset 
during active service or is related to 
any in-service disease or injury.  

If it is determined that a skin disorder 
had its onset prior to active service, 
did it increase in severity during 
service, i.e., as evidenced by treatment 
on August 11, 1983?  If there was an 
increase in severity, was it due to the 
natural progression of the condition, or 
was it aggravated beyond its natural 
progression?   Please note that temporary 
or intermittent flare-ups of a pre-
service condition, without evidence of 
worsening of the underlying condition, 
are not sufficient to be considered 
aggravation.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

10.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
reports.

11.  The veteran is hereby advised that he 
should assist the RO in the development of 
his claims, and that failure to cooperate or 
to report for any requested examination 
without good cause may result in an adverse 
decision.  See 38 C.F.R. §§ 3.158, 3.655 
(2003); Wood v. Derwinski, 1 Vet. App. 191, 
193 (1991).

12.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations (see VAOPGCPREC 3-2003) 
and consideration of any additional 
information obtained as a result of this 
remand.   If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





